                   Case 20-12024-LSS             Doc 383        Filed 10/27/20          Page 1 of 9




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

                                                                            )
    In re:                                                                  )     Chapter 11
                                                                            )
     SHILOH INDUSTRIES, INC., et al.,1                                      )     Case No. 20-12024 (LSS)

                                                                            )
                             Debtors.                                       )     (Joint Administered)
                                                                            )

                                          AFFIDAVIT OF SERVICE

       I, Alain B. Francoeur, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On October 22, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following documents to be served (1) by the method set forth on the Fee Application
Service List attached hereto as Exhibit A; and (2) via email on the CM-ECF Service List attached
hereto as Exhibit B:

            First Monthly Application of Houlihan Lokey Capital, Inc. For Allowance of
             Compensation for Services Rendered and for Reimbursement of Expenses as Investment
             Banker to the Debtors for the Period from August 30, 2020 through September 30, 2020
             [Docket No. 359]

            First Monthly Application of Jones Day for Allowance of Compensation for Services
             Rendered and for Reimbursement of Expenses as Counsel to the Debtors for the Period
             from August 30, 2020 through September 30, 2020 [Docket No. 360]



                                [Remainder of Page Intentionally Left Blank]




1
         The Debtors are the following nineteen entities (the last four digits of their respective taxpayer identification
numbers, if any, follow in parentheses): Shiloh Industries, Inc. (7683), Greenfield Die & Manufacturing Corp. (8114),
Jefferson Blanking Inc. (7850), Shiloh Automotive, Inc. (1339), Shiloh Corporation (5101), Shiloh Industries, Inc.
Dickson Manufacturing Division (5835), Shiloh Holdings International, Inc. (1446), C & H Design Company (9432),
Liverpool Coil Processing, Incorporated (0571), Medina Blanking, Inc. (0707), The Sectional Die Company (3562),
VCS Properties, LLC (1094), Shiloh Die Cast LLC (5814), Shiloh Manufacturing Holdings LLC (0853), FMS
Magnum Holdings LLC (6471), Sectional Stamping, Inc. (8967), Albany-Chicago Company LLC (4687), Shiloh Die
Cast Midwest LLC (4114), and Shiloh Manufacturing LLC (1628). The noticing address of each of the Debtors in
these chapter 11 cases is 880 Steel Drive, Valley City, Ohio 44280.
             Case 20-12024-LSS        Doc 383     Filed 10/27/20   Page 2 of 9




Dated: October 27, 2020
                                                                     /s/ Alain B. Francoeur
                                                                     Alain B. Francoeur
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on October 27, 2020, by Alain B. Francoeur,
proved to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ Liz Santodomingo
Notary Public, State of New York
No. 01SA6301250
Qualified in New York County
Commission Expires April 14, 2022




                                              2                                    SRF 47396
Case 20-12024-LSS   Doc 383   Filed 10/27/20   Page 3 of 9




                      Exhibit A
                                                                     Case 20-12024-LSS             Doc 383                 Filed 10/27/20          Page 4 of 9
                                                                                                            Exhibit A
                                                                                                    Fee Application Service List
                                                                                                     Served as set forth below

                   DESCRIPTION                                         NAME                                                     ADDRESS                                                 EMAIL              METHOD OF SERVICE
                                                                                         Attn: Ann Marite Uetz, John A. Simon
Counsel to Official Committee of Unsecured                                               500 Woodward Avenue, Suite 2700                                                       auetz@foley.com
Creditors                                          FOLEY & LARDNER LLP                   Detroit MI 48226-3489                                                                 jsimon@foley.com         Email
                                                                                         Attn: Erika L. Morabito, Brittany J. Nelson
Counsel to Official Committee of Unsecured                                               3000 K Street, N.W., Suite 600                                                        emorabito@foley.com
Creditors                                          FOLEY & LARDNER LLP                   Washington DC 20007-5109                                                              bnelson@foley.com        Email
                                                                                         Attn: Thomas M. Wearsch, T. Daniel Reynolds, & Jonathan Noble Edel
                                                                                         North Point                                                                           Twearsch@Jonesday.Com
Counsel To The Debtors And Debtors In                                                    901 Lakeside Avenue                                                                   Tdreynolds@Jonesday.Com
Possession                                         Jones Day                             Cleveland OH 44114                                                                    Jedel@Jonesday.Com      Email
                                                                                         Attn: Timothy W. Hoffmann
Counsel To The Debtors And Debtors In                                                    77 West Wacker
Possession                                         Jones Day                             Chicago IL 60601                                                                      Thoffmann@Jonesday.Com Email

                                                                                         Attn: Eric J. Monzo, Brya M. Keilson, Jason S. Levin                                  emonzo@morrisjames.com
Counsel to Official Committee of Unsecured                                               500 Delaware Avenue, Suite 1500                                                       bkeilson@morrisjames.com
Creditors                                          MORRIS JAMES LLP                      Wilmington DE 19801                                                                   jlevin@morrisjames.com   Email
                                                                                         Attn: Timothy Jay Fox, Jr.
                                                                                         844 King Street Suite 2207
                                                                                         Lockbox 35
Office Of The United States Trustee (Region 3)     Office Of The United States Trustee   Wilmington DE 19801                                                                   timothy.fox@usdoj.gov    First Class Mail and Email

                                                                                         Attn: Daniel J. Defranceschi, Paul N. Heath, Zachary I. Shapiro, & David T. Queroli   Defranceschi@Rlf.Com
                                                                                         One Rodney Square                                                                     Heath@Rlf.Com
Counsel To The Debtors And Debtors In                                                    920 N. King Street                                                                    Shapiro@Rlf.Com
Possession                                         Richards, Layton & Finger, P.A.       Wilmington DE 19801                                                                   Queroli@Rlf.Com          Email
                                                                                         Attn: President Or General Counsel
                                                                                         880 Steel Drive
Debtors                                            Shiloh Industries, Inc.               Valley City OH 44280                                                                                           First Class Mail




          In re: Shiloh Industries, Inc., et al.
          Case No. 20-12024 (LSS)                                                                            Page 1 of 1
Case 20-12024-LSS   Doc 383   Filed 10/27/20   Page 5 of 9




                      Exhibit B
                                           Case 20-12024-LSS   Doc 383      Filed 10/27/20   Page 6 of 9

                                                                   Exhibit B
                                                               CM‐ECF Service List
                                                                Served via email

                                  NAME                                              EMAIL
                    Allen J. Guon                   aguon@cozen.com; allen‐guon‐6333@ecf.pacerpro.com
                    Ann Marie Uetz                  auetz@foley.com; rday@foley.com
                    Anthony J. Kochis               akochis@wolfsonbolton.com; stravis@wolfsonbolton.com
                    Benjamin M. Katz                bkatz@fbtlaw.com;
                    Brittany J. Nelson              bnelson@foley.com
                    Brya Michele Keilson            bkeilson@morrisjames.com; wweller@morrisjames.com;
                                                    rzerbe@morrisjames.com; rsalotto@morrisjames.com
                    Carla O. Andres                 candres@gklaw.com; kboucher@gklaw.com

                    Chantelle D'nae McClamb         mcclambc@ballardspahr.com
                    Christopher Martin Winter       cmwinter@duanemorris.com
                    Cole Richins                    colerichins@mvalaw.com
                    Daniel A DeMarco                dademarco@hahnlaw.com; cmbeitel@hahnlaw.com
                    Daniel C. Kerrick               dckerrick@dkhogan.com
                    Daniel J. DeFranceschi          defranceschi@rlf.com; RBGroup@rlf.com;ann‐jerominski‐
                                                    2390@ecf.pacerpro.com
                    David M. Klauder                dklauder@bk‐legal.com
                    David T Queroli                 Queroli@rlf.com; rbgroup@rlf.com;ann‐jerominski‐2390@ecf.pacerpro.com

                    David William Giattino          dwg@stevenslee.com
                    Derek Firth Meek                dmeek@burr.com; mgunnells@burr.com
                    Drew McGehrin                   dsmcgehrin@duanemorris.com
                    Eboney Cobb                     ecobb@pbfcm.com; rgleason@pbfcm.com;ecobb@ecf.inforuptcy.com
                    Elliot M. Smith                 ESmith@beneschlaw.com; Docket@beneschlaw.com
                    Eric J. Monzo                   emonzo@morrisjames.com;
                                                    wweller@morrisjames.com;rzerbe@morrisjames.com;rsalotto@morrisjame
                                                    s.com
                    Erika Morabito                  emorabito@foley.com
                    Erin A. West                    ewest@gklaw.com; kboucher@gklaw.com; elewerenz@gklaw.com

In re: Shiloh Industries, Inc., et al.
Case No. 20‐12024 (LSS)                                            Page 1 of 4
                                          Case 20-12024-LSS   Doc 383      Filed 10/27/20   Page 7 of 9

                                                                  Exhibit B
                                                              CM‐ECF Service List
                                                               Served via email

                                  NAME                                              EMAIL
                    Francis J. Lawall              francis.lawall@troutman.com; susan.henry@troutman.com
                    Geoffrey G. Grivner             geoffrey.grivner@bipc.com;
                                                   sherry.fornwalt@bipc.com;donna.curcio@bipc.com

                    Gordon J. Toering              gtoering@wnj.com
                    Helen Elizabeth Weller         dallas.bankruptcy@lgbs.com; Beth.weller@lgbs.com;Dora.Casiano‐
                                                   Perez@lgbs.com
                    Henry Jon Jaffe                Henry.Jaffe@troutman.com; wlbank@troutman.com;
                                                   Monica.Molitor@troutman.com;
                    J. Zachary Noble               noble@rlf.com; rbgroup@rlf.com;ann‐jerominski‐2390@ecf.pacerpro.com

                    James A Plemmons               JPlemmons@dickinsonwright.com
                    Jarret P. Hitchings            jphitchings@duanemorris.com
                    Jason J. Ben                   jasonb@goldmclaw.com


                    Jean Marie Breen               Breen.Jean@pbgc.gov; efile@pbgc.gov
                    Jean Rowley Robertson          jean@beckalum.com
                    Jeffrey C. Wisler              jwisler@connollygallagher.com
                    Jeffrey James Lyons            jjlyons@bakerlaw.com
                    Jennifer R. Hoover             jhoover@beneschlaw.com; debankruptcy@beneschlaw.com
                    John C Gentile                 jgentile@beneschlaw.com; debankruptcy@beneschlaw.com
                    John P. Dillman                houston_bankruptcy@publicans.com
                    Joseph H. Huston                jhh@stevenslee.com
                    Judith G. Miller               jmiller@jaffelaw.com; dgoldberg@jaffelaw.com
                    Justin Cory Falgowski          jfalgowski@burr.com;
                    Kenneth Listwak                Ken.Listwak@troutman.com;
                    Ken.Listwak@troutman.com,      wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@tr
                                                   outman.com;Peggianne.Hardin@troutman.com

In re: Shiloh Industries, Inc., et al.
Case No. 20‐12024 (LSS)                                           Page 2 of 4
                                           Case 20-12024-LSS   Doc 383      Filed 10/27/20   Page 8 of 9

                                                                  Exhibit B
                                                               CM‐ECF Service List
                                                                Served via email

                                 NAME                                                EMAIL
                    Kevin Scott Mann                kmann@crosslaw.com; smacdonald@crosslaw.com;
                    Lawrence E. Oscar               leoscar@hahnlaw.com; cmbeitel@hahnlaw.com
                    Lea Pauley Goff                 lea.goff@skofirm.com; emily.keith@skofirm.com
                    Lucian Borders Murley           luke.murley@saul.com; robyn.warren@saul.com
                    Maria Aprile Sawczuk            marias@goldmclaw.com;
                                                    marias@ecf.courtdrive.com;katelynnet@goldmclaw.com
                    Matthew E. Wilkins              wilkins@bwst‐law.com; marbury@bwst‐law.com
                    Matthew P. Ward                 matthew.ward@wbd‐us.com; Heidi.sasso@wbd‐us.com;chris.lewis@wbd‐
                                                    us.com
                    Michael J. Lombardo             mjlombardo@dhpglaw.com
                    Michelle G. Novick              mgnovick@arnstein.com

                    Morgan L. Patterson             morgan.patterson@wbd‐us.com; Heidi.sasso@wbd‐
                                                    us.com;chris.lewis@wbd‐us.com
                    Natasha M. Songonuga            nsongonuga@gibbonslaw.com
                    Nathan Quinn Rugg               nathan.rugg@bfkn.com

                    Patricia K. Burgess             pburgess@fbtlaw.com
                    Patricia Lauch                  lauch.patricia@pbgc.gov
                    Paul J. Keenan                  paul.keenan@bakermckenzie.com; bkcyecf@bakermckenzie.com
                    Robert Alan Weber               Weber@ChipmanBrown.com; dero@chipmanbrown.com
                    Robert J. Diehl, Jr.            rdiehl@bodmanlaw.com
                    Ronald E Gold                   rgold@fbtlaw.com; awebb@fbtlaw.com; eseverini@fbtlaw.com;
                                                    bparker@fbtlaw.com;
                    Scott A. Wolfson                swolfson@wolfsonbolton.com;
                                                    stravis@wolfsonbolton.com;akochis@wolfsonbolton.com
                    Scott J. Leonhardt              leonhardt@teamrosner.com
                    Sheryl L. Toby                  stoby@dykema.com


In re: Shiloh Industries, Inc., et al.
Case No. 20‐12024 (LSS)                                            Page 3 of 4
                                         Case 20-12024-LSS   Doc 383      Filed 10/27/20   Page 9 of 9

                                                                 Exhibit B
                                                             CM‐ECF Service List
                                                              Served via email

                                NAME                                               EMAIL
                    Stacy L. Newman               snewman@ashby‐geddes.com

                    Steven A. Ginther             deecf@dor.mo.gov
                    Susan E. Kaufman              skaufman@skaufmanlaw.com;
                    Susan M. Cook                 smcook@wnj.com
                    Thomas M. Horan               thoran@cozen.com; sshidner@cozen.com; thomas‐horan‐
                                                  3976@ecf.pacerpro.com
                    Timothy Jay Fox               timothy.fox@usdoj.gov
                    Tobey M. Daluz                daluzt@ballardspahr.com; ambroses@ballardspahr.com
                    U.S. Trustee                  USTPRegion03.WL.ECF@USDOJ.GOV
                    Wanda Borges                  ecfcases@borgeslawllc.com

                    William F. Taylor             bankruptcydel@mccarter.com; bankruptcydel@mccarter.com
                    William Pierce Bowden         wbowden@ashby‐geddes.com
                    Zachary I Shapiro             shapiro@rlf.com; rbgroup@rlf.com;ann‐jerominski‐2390@ecf.pacerpro.com




In re: Shiloh Industries, Inc., et al.
Case No. 20‐12024 (LSS)                                          Page 4 of 4
